On May 30, 2003, the court placed the respondent, Gary L. Conwell, on supervised probation for a 2-year period. See In re Conwell, 275 Kan. 902, 69 P.3d 589 (2003). The respondent has filed an affidavit verifying his compliance with the conditions imposed on him by this court. The Disciplinary Administrator’s office verified that the respondent complied with the conditions and recommends that the respondent’s probation be terminated.
It Is Therefore Ordered that the respondent’s 2-year supervised probation be terminated.
It Is Further Ordered that this order shall be published in the Kansas Reports.
Dated this 30th day of June, 2005.